DMMLWHAHY
NOT FOR PUBLICATION IN WEST'S HAWAI‘I REPORTS AND PACIFIC REPORTER

NO. 30l37

IN THE INTERMEDIATE COURT OF APPEALS
OF THE STATE OF HAWAfI
STATE OF HAWAFI, Plaintiff-Appellee,

v.
GERALD VILLANUEVA, Defendant-Appellant.

  

APPEAL FROM THE CIRCUIT COURT OF THE SECOND CIR§QfT
(CR. NO. 96~OO78(2))

ORDER OF AMENDMENT

(By: Nakamura, Chief Judge, Leonard,

and Reifurth, JJ.)
The Summary Disposition Order of the court,
2010, is hereby amended as follows:

1. On page 6,

filed on
June 23,

in the seventh line from the bottom of
the page, the word "not" should be inserted between the words

"did" and "qualify" so that as corrected,

the text reads as
follows: ".

or did not qualify for an exemption from paying,
ll

The clerk of the court is directed to incorporate the
foregoing change in the original opinion and take all necessary
steps to notify the publishing agencies of this change.

DATED= Honolulu, Hawai‘i, July 21, 2010.

@@:»;(. %4,,,,,¢,,,,

Chief Judge

    

ff)am)\ur\¢»§W

Associate Judge

+C/

§",§`§§"l%w;;§